           Case 8:19-cr-00061-JVS Document 45 Filed 07/08/19 Page 1 of 1 Page ID #:450

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    July 8, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                               X              X



 Proceedings:        STATUS CONFERENCE


      Cause is called for hearing with the defendant, his counsel and counsel for the
Government present. Court and counsel confer re the status of this matter. Counsel for
defendant may file their motion for discovery by July 29, 2019. All responses are due by
August 12, 2019. Any reply brief is due by August 19, 2019. The hearing is set for August 26,
2019 at 8:30 a.m.

      By July 22, 2019 the Government shall file a report re privilege review and a time table
to produce documents to the defendant including how the documents will be produced.

       A Status Conference re Trial Date is set for September 18, 2019 at 8:30 a.m. Counsel
shall file a joint report re trial date by September 11, 2019.




                                                                                                               :       35

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
